Citation Nr: 1547299	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-34 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an inial compensable disability rating for a service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for a right knee disability.  


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel









INTRODUCTION

The Veteran had active duty service from March 1983 to January 1993.  The Veteran additionally had periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) with the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A December 2012 rating decision denied the Veteran's claim for entitlement to service connection for a right knee disability.  An April 2013 rating decision granted entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable (0 percent) disability rating, effective April 11, 2011.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the audiometric examination results reflecting the most severe hearing loss corresponded to a level I designation for the "better" ear and a level I designation for the "poorer" ear.




CONCLUSION OF LAW

Throughout the period on appeal, the criteria for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection for a bilateral hearing loss disability.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in May 2011 and September 2012 letters, prior to the April 2013 rating decision on appeal.    

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Of record are private medical records (from Dr. S.) that were obtained by VA.  The Veteran has not identified any outstanding evidence which could support his claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R.         § 3.159(c)(4) (2015).  The Veteran was afforded VA audiological examinations in October 2012 and February 2014.  As will be discussed further below, the Veteran has raised a question about the adequacy of these VA examinations.  Upon review, however, the Board finds the VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  

II. Legal Criteria

The Veteran's claim of entitlement to service connection for a bilateral hearing loss disability was received on April 11, 2011.  As noted above, a April 2013 rating decision granted service connection and assigned a noncompensable disability rating under Diagnostic Code 6100, effective April 11, 2011.  

The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations."  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the rating schedule, unlike extraschedular consideration under 38 C.F.R.        § 3.321(b), rely exclusively on objective test results).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2015).  

To evaluate the degree of disability from hearing impairment, the rating schedule assigns Roman numeral designations, from I through XI.  Generally, the Roman numerals are assigned based on the puretone threshold average and the percent of speech discrimination.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R.             § 4.85(d) (2015).  On Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), the puretone threshold average is located along a horizontal axis and the percent of speech discrimination is located along a vertical axis.  38 C.F.R. § 4.85, Table VI (2015).  For each ear, the intersection of the puretone threshold average and the percent of speech discrimination on this table results in a Roman numeral designation.  The Roman numerals are then matched between the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating under Diagnostic Code 6100.

III.  Analysis

Following his claim for service connection, the Veteran was afforded a VA audiological examination in October 2012.  Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
55
LEFT
15
20
20
30
55

The puretone threshold average in the right ear was 38 and the puretone threshold average in the left ear was 31.  The speech discrimination scores were 92 percent for both ears.  These results, when applied to Table VI, correspond to a level I designation for both ears.  Under Table VII, a level I designation for the "better" (either) ear and a level I designation for the "poorer" (either) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The Veteran was also afforded a VA audiological examination in February 2014.  Puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
45
55
LEFT
20
15
25
35
60
The puretone threshold average in the right ear was 40 and the puretone threshold average in the left ear was 34.  The speech discrimination scores were 92 percent for both ears.  These results, when applied to Table VI, correspond to a level I designation for both ears.  Under Table VII, a level I designation for the "better" (either) ear and a level I designation for the "poorer" (either) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

To summarize the VA audiological examination results noted above, the results reflecting the most severe hearing loss correspond to a level I designation for the "better" (either) ear and a level I designation for the "poorer" (either) ear, which warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The VA audiological examination reports additionally provided further information regarding the functional impairment due to the Veteran's service-connected bilateral hearing loss disability, which the Board has considered.  The October 2012 VA examination report noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  In this regard, it was noted that the Veteran reported that he "doesn't hear certain frequencies" and that "things sound muffled."  The February 2014 VA examination report also noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  In this regard, it was noted that the Veteran reported that he has "difficulty hearing in background noise or in meetings/conferences."  

The Board has additionally considered the Veteran's lay statements.  On a November 2013 VA Form 9 (two forms were submitted), the Veteran referenced the VA audiological examinations and stated that these were "performed in a sound proof room; using headphones placed on my ears" and that "I don't live in a sound proof room [and] I don't have sound piped in for me to hear using headphones."  The Veteran further stated that "[t]he tests performed do not reflect the actual ambient environment I live [and] work in; and subsequently does not show the difficulty I have hearing normal conversations."  The Veteran also referenced that his service-connected bilateral hearing loss disability "is negatively affecting my personal and professional life" and stated that "I have to ask my family to repeat what they are saying, as well as having to do it in business meetings.  It directly impacts my ability to perform my job every day."  The Veteran additionally stated that "I believe that a rating of 20 [percent] should be awarded based on the documented loss I have experienced in both ears across the specified audio frequencies, coupled with the constant tin[n]itus I have in both ears."  The Veteran concluded that "[t]he hearing tests provided as evidence of non-compensable disability are an invalid indicator of the true loss I have experienced."

The Board acknowledges the Veteran's contention that, essentially, the VA audiological examinations do not accurately reflect the level of hearing impairment he experiences in his daily life, to include while working.  The Veteran does not appear to be questioning the adequacy of the VA audiological examinations he received in October 2012 and February 2014 specifically, but rather is more generally making the argument that the methods and settings of these tests is not reflective of everyday life.  In this regard, 38 C.F.R. § 4.85 (2015) provides that "[a]n examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test."  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that VA's "policy for conducting audiological examinations in a sound-controlled room is valid."  In addition to the audiometric test results, the VA audiological examination reports also provided information regarding the functional impairment due to the Veteran's service-connected bilateral hearing loss disability, which the Board has considered.  While the Veteran has generally questioned the methods and settings of the VA audiological examinations, as noted, VA regulation provides specific requirements for examinations to be valid for evaluating hearing impairment for VA purposes and the Court in Martinak held that VA's "policy for conducting audiological examinations in a sound-controlled room is valid."  The Board is bound by VA regulations and the Court's holding in Martinak.  As the Veteran has not presented any specific issues regarding the VA audiological examinations conducted, the Board concludes that the October 2012 and February 2014 VA audiological examinations are valid for rating purposes.  

With respect to the Veteran's specific contention that a 20 percent disability rating is warranted for his service-connected bilateral hearing loss disability, as discussed, the most profoundly severe audiometric results of record warrant a noncompensable disability rating.  Finally, with respect to the Veteran's reference to tinnitus, the Board notes that he is currently service-connected for this condition and is separately assigned a 10 percent disability rating.            

Upon review of the evidence of record, the Board finds the audiological examination reports to be the most probative evidence of record.  As discussed above, throughout the period on appeal, the audiometric examination results reflecting the most severe hearing loss corresponded to a level I designation for the "better" ear and a level I designation for the "poorer" ear, which warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  As such, the Board concludes that, throughout the period on appeal, the criteria for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss disability have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

In reaching this conclusion, the Veteran's lay statements have been considered.  The Veteran is competent to report difficulty hearing and there is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on the audiological examinations are consistent with the assertion that the Veteran has difficulty hearing.  The Board, however, is bound by the mechanical formula provided by regulation for the assignment of disability ratings for a service-connected hearing loss disability and is without authority to grant a higher disability rating than provided above.

IV. Extraschedular Rating

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied here.  The Veteran's service-connected bilateral hearing loss disability is primarily manifested by a decrease in hearing acuity, which was described above when discussing the Veteran's lay statements and audiological examination reports.  This symptom, and the resulting impairment, is contemplated by the rating schedule and Diagnostic Code 6100.  In short, there is nothing exceptional or unusual about the Veteran's service-connected bilateral hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, referral for extraschedular consideration is not warranted in this case.

In addition, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

V.  TDIU

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, the Veteran has not argued, and the evidence of record does not suggest, that his service-connected bilateral hearing loss disability has resulted in an inability to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss disability is denied.


REMAND

The Veteran has contended that he injured his right knee while in the National Guard.  On the April 4, 2011 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran stated that he "suffered a torn meniscus in my right knee as a result of performing a PT Test on 12/5/2009."  The Veteran reiterated this contention in a June 2011 statement, to include the specific notation of the date of injury of December 5, 2009.  An October 2012 VA examination report noted, under the medical history heading, that "[t]he [V]eteran reports that he injured his right knee while running on 12/5/2009 during a PT test for the National Guard."  The examination report further noted that the Veteran reported "insidious onset of knee pain later that night" and that "he saw his [primary care physician] after it began to swell and that he was told to rest it."  The examination report noted that after resting his right knee for several months, "the swelling went away and it started to get better," but that he "started running again in March 2010 and his knee started hurting again and swelled up."  The examination report further noted that the Veteran was referred to an orthopedic surgeon and that an MRI showed he had a tear in his meniscus.  Private medical records of record from Dr. S. (presumably the referenced orthopedic surgeon) included a March 2010 note that stated that the Veteran reported he "was running back in December and noticed the insidious onset of knee pain later that night after running" and that "[h]e was seen by his primary care physician after it began to swell."  The note further provided a history consistent with that provided in the October 2012 VA examination report.  An April 2010 private medical record noted an impression of a meniscus tear (as did an April 2010 MRI report) and a May 2010 operative report indicated that the Veteran underwent a partial medial meniscectomy.  

In review, the Veteran has contended that he injured his right knee on December 5, 2009 while in the National Guard.  This reported injury is not documented in the Veteran's National Guard records currently of record, but the Veteran has referenced that he did not receive treatment from the National Guard related to this reported injury.  See November 2013 VA Form 9 (stating "I was not offered nor afforded the opportunity for treatment by the National Guard, so I had to bear the cost on my own").  Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  "Active military, naval, and air service" includes (as relevant here) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from injury (and not disease) incurred in or aggravated in the line of duty.  See 38 C.F.R 3.6 (2015).  

While the Veteran has contended that he injured his right knee on a specific date (December 5, 2009), the current evidence of record does not include any information regarding the dates that the Veteran was in the National Guard or when he may have been on ACDUTRA or INACDUTRA.  This information is relevant to the Veteran's claim, as if he was on ACDUTRA or INACDUTRA on December 5, 2009, this would tend to support the occurrence of his reported right knee injury.  As such, the Board concludes that remand is required to attempt to obtain the Veteran's complete National Guard personnel records, including any records with dates of ACDUTRA and INACDUTRA, particularly the specific dates of ACDUTRA and INACDUTRA in December 2009.

Further, as referenced above, the Veteran has indicated that following his reported right knee injury while in the National Guard, he saw his primary care physician for treatment.  See Dr. S. March 2010 Private Medical Record, October 2012 VA Examination Report.  Medical records relating to this treatment would be relevant to the Veteran's claim.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include from the primary care physician that he referenced receiving treatment from for his right knee following his reported right knee injury in the National Guard, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through the appropriate channels the Veteran's complete National Guard personnel records, including any records with dates of ACDUTRA and INACDUTRA, particularly the specific dates of ACDUTRA and INACDUTRA in December 2009.

All attempts to fulfill the above requested development must be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

2.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records, to include from the primary care physician that he referenced receiving treatment from for his right knee following his reported right knee injury in the National Guard, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

3.  After completing the requested actions, if it is determined that the Veteran injured his right knee while on ACDUTRA or INACDUTRA, conduct any additional development deemed warranted including in particular further examination or obtaining additional medical opinions from the examiner who conducted the October 2012 VA examination, or another appropriate medical provider if that examiner is unavailable, as to whether it is as likely as not that any current right knee disability is related to any such injury.  

4.  After completing the requested actions, conduct any additional development deemed warranted, and then readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran a Supplemental Statement of the Case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


